REINHARDT, Circuit Judge,
dissenting from Section B.3:
I think that Section B.3. is both unnecessary and undesirable. It makes little sense *982to segment, and attempt to analyze with such particularity, each aspect of the search, when the search in general will in any event be carefully examined in its entirety in subsequent proceedings in the district court. I also do not believe that we are in a position at this point to make the factual determination that is necessary to support a conclusion that the officers are entitled to qualified immunity with respect to any “ransacking” that occurred prior to the time they observed that they were in the wrong house; this is particularly true because the district court made no such factual determination itself, but relied instead only on its inability to determine which of the officers was responsible for the “ransacking.” I would, therefore, let the fact-finder determine the officers’ liability with respect to the entire search.